         Case 1:21-cr-00037-TNM Document 16-1 Filed 03/07/21 Page 1 of 2




To Whom it May Concern,

   Sir or Ma’am, I am writing to you today regarding Timothy Hale-Cusanelli. I have known

Mr. Hale for a little over two years. In that time, I served as his supervisor at Naval Weapon

Station Earle for the past year and a half. I was appalled at how he was slandered in the press in

regards to him being a “white supremacist”. I have never known him to be this way. I know that

our co-workers would agree. For example, he was close with an African-American co-worker

for whom he would frequently buy breakfast. Never have I seen Mr. Hale treat any of his

African-American co-workers differently than anybody else, nor have I heard any distasteful

jokes or language leave his mouth. I believe the media to have severely exaggerated this

particular character trait.

   During his time at Naval Weapon Station Earle, Mr. Hale volunteered his services as the

union representative. To be perfectly honest, our Union was a complete failure prior to Mr. Hale

taking over. Our previous representatives only cared about issues that affected them. Mr. Hale

had a very different approach. Even though I feel as though Mr. Hale was being mistreated by

our bosses, he took care of everybody else’s problems before his own. That’s the kind of person

that I saw every day at work. The type of person that took care of everybody else before he took

care of himself.

   After this incident, I’ve read and heard a lot about Mr. Hale being a violent person. That

couldn’t be further from the truth. I’ve never even heard him raise his voice in anger. I’ve

witnessed incidents between Mr. Hale and other co-workers that would make anybody angry.

The way that Mr. Hale handled these situations greatly impressed me. He would simply take the

co-worker off to the side and talk to them, employee-to-employee. The situation would typically
         Case 1:21-cr-00037-TNM Document 16-1 Filed 03/07/21 Page 2 of 2




be resolved after that, and I wouldn’t even have to get involved. I would think that somebody

with violent tendencies and no self-control would have at least raised his/her voice.

   In conclusion, I am proud to have Mr. Hale on my shift. I couldn’t have asked for a kinder

individual who would take the time while he was off from work and go to Wawa to buy coffee

and food with his own money to ensure that the midnight shift was taken care of. As a Sergeant

First Class and a Platoon Sergeant in the United States Army, I would be proud to have someone

like Mr. Hale serve under me in any of my units. Thank you, sir or ma’am, for taking the time to

read this letter.




Sincerely,

John Getz
